89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Plaintiff-Appellee,v.Paul B. MEHL;  Defendant-Appellant,United Accounts, Inc., a corporation;  Bank of North Dakota;State of North Dakota, Defendants.
No. 96-1253ND
United States Court of Appeals, Eighth Circuit.
Submitted May 6, 1996.Filed May 10, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Paul B. Mehl appeals the district court's entry of judgment in favor of the United States in this foreclosure action and the denial of his Federal Rule of Civil Procedure 60(b) motion.   Having carefully reviewed the record and the parties' briefs, we conclude that an extended discussion of the issues will serve no useful purpose.   We thus affirm the district court.   See 8th Cir.  R. 47B. Mehl's motion for a stay is denied.